Citation Nr: 1632008	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-47 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for insomnia. 

3.  Entitlement to service connection for a sleep disorder other than insomnia, to include obstructive sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded the instant claims.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals that the documents are either irrelevant to the issues on appeal or duplicative of those documents contained in the VBMS file.

The issues of entitlement to service connection for a sleep disorder other than insomnia, to include obstructive sleep apnea and for an acquired psychiatric disability, to include MDD  are addressed in the REMAND portion of the decision below and  are REMANDED to the AOJ.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  For the period on appeal, the Veteran had no worse than Level I hearing in the right ear, and no worse than Level VI hearing in the left ear.

3.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's preexisting insomnia, was aggravated by his period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, insomnia, was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 
The Board concludes that VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records and VA treatment records have been obtained and considered.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in December 2009 and June 2014 determine the severity of his bilateral hearing loss as well as the etiology of his sleep disorder.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes or adjudication purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as well his claimed sleep disorder as they include interviews with the Veteran, a review of the record, full examinations, as well as addressed the relevant rating criteria.  Moreover, the opinion as to the etiology of the Veteran's sleep disorder offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, neither the Veteran nor his representative has alleged that his bilateral hearing loss has worsened in severity since the last VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating for his bilateral hearing loss as well as his claim for service connection for a sleep disorder and no further examination is necessary with regard to these claims.
 
In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the December 2009 audiologist noted that the Veteran reported that he experienced difficulty hearing speech in noise and group settings."  The June 2014 audiologist noted the Veteran's reports that he has "difficulty understating speech at a distance."  Therefore, the Board finds that the VA examinations of record fully described the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

As noted in the Introduction, the Board previously remanded this case in October 2014 for further development.  In this regard, the Board directed the AOJ to schedule the Veteran for VA examinations to determine the current severity of his bilateral hearing loss as well as the nature and etiology of any diagnosed sleep disorders.  Such examinations were conducted in June 2014.  Thus, the Board finds that the AOJ has substantially complied with the October 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Increased Rating Claim

The Veteran contends that a higher rating is warranted for his service-connected hearing loss due to the severity of his symptoms.  During the December 2009 VA examination the Veteran reported difficulty hearing speech in noisy and group settings and during the June 2014 examination, he reported difficulty understanding speech at certain distances. 

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective May 5, 1976. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R.      § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

B.  Evidence and Analysis 

A December 2009 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz
500
1000
2000
3000
4000
AVG
Right
15
15
15
40
75
36.25
Left
20
20
50
400
105
70

Word recognition testing revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Based upon the average decibel number (70), which was provided by the examiner, the Board finds that the 400 number recorded at 3000 hertz is a typo and should read 100.  As the Veteran's hearing resulted in an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86(a), Table VIa is for application.  See 38 C.F.R. 4.85(c).  Thus, using Table VIa, the test results equate to Level I hearing in the right ear and Level VI hearing in the left ear.  Mechanical application of the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level VI hearing in the left ear results in a zero percent rating.  38 C.F.R. § 4.85.

A June 2014 audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz
500
1000
2000
3000
4000
AVG
Right
20
20
20
45
70
39
Left
25
30
55
95
100
70

Word recognition testing revealed speech recognition ability of 96 percent in the right ear and 72 percent in the left ear.  As the Veteran's hearing resulted in an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86(a), Table VIa is for application.  See 38 C.F.R. 4.85(c).  Thus, using Table VIa, the test results equate to Level I hearing in the right ear and Level VI hearing in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level VI hearing in the left ear results in a zero percent rating.  38 C.F.R. § 4.85.

Based on the foregoing, the Board finds that, for the entire period on appeal, the Veteran had no worse than Level I hearing in the right ear and Level VI hearing in the left ear.  As such, he is not entitled to a compensable rating for bilateral hearing loss.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, particularly in noisy environments or from certain distances, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding speech, particularly in noisy environments and from certain distances.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

C.  Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under      § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

Specifically, the Veteran indicated that he had difficulty hearing in crowds.  The Veteran also reported difficulty hearing from certain distances.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected bilateral hearing loss for the relevant period.  Moreover, neither the Veteran nor his representative has alleged being unable to work due to his service-connected bilateral hearing loss.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service connection Claim 

The Veteran contends that his preexisting sleep disorder to include insomnia  was aggravated by service.  In the alternative, he alleges that it began during service.   


A.  Pertinent Statutes and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease and arteriosclerosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.   § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111. 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A.     § 1153 as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  Id.  at 1096.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Evidence

A January 1971 service entrance Report of Medical Examination (RME) did not mention any sleep disturbances or problems.  In an accompanying Report of Medical History (RMH), the Veteran reported frequent trouble sleeping.  Subsequent notes in the Veteran's service treatment records (STRs), reflect reports of insomnia.  See STRs August 1972 and January 1973.  During the Veteran's March 1976 separation RMH, he again reported difficulty sleeping. 

Post-service treatment records reflect the Veteran's complaints and treatment for continued sleep problems to include insomnia with subsequent sleep apnea.  An October 2008 note from the Veteran's private doctor, noted that the Veteran suffered from insomnia which he had been treated for as early as 1973 while in the service.  In addition, the doctor noted that the Veteran currently suffered from sleep apnea which "began in the service and was diagnosed as insomnia."  See October 2008 Doctors Note.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez; Stefl.  This opinion is therefore entitled to little, if any, probative weight.

In December 2009 the Veteran underwent a VA examination.  The examiner reported that the Veteran stated that he had insomnia in the Army and that his symptoms worsened over the years.  The Veteran stated that he was not told about sleep apnea until he was diagnosed with severe sleep apnea in 1996, at which time he underwent surgery in an attempt to help with his symptoms.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by or the result of his military service.  The examiner noted that the Veteran claimed trouble sleeping on his entrance RMH.  The examiner opined that such sleep problems were "most likely from the depression and anxiety conditions that were diagnosed early in his Army service.  There is no obvious direct connection between this complaint and his current severe sleep apnea which he states was diagnosed 20 years later in 1996.  His weight at time of enlistment was 142 pounds.  He has since gained 100 pounds which probably plays some of the role in his current sleep apnea."  Ultimately the examiner determined that it was less likely than not that the Veteran's sleep apnea was caused by his military service.  However, as the examiner did not consider whether the Veteran's sleep disorder was aggravated by the Veteran's service, such is not adequate for adjudicating purposes, and is therefore afforded little if any probative weight. 

In a June 2014 VA Disability Benefits Questionnaire (DBQ) report, a VA examiner found that the Veteran's sleep disability clearly and unmistakably existed prior to service.  The examiner found that the Veteran documented "frequent trouble sleeping" during his entrance medical examination in January 1972.  The examiner noted that the etiology of the sleep disorder was not determined at the time but that it "clearly existed prior to service."  The examiner found that the Veteran's insomnia "intensified and was aggravated during his period of active service."  Finally, the examiner opined that the Veteran's current sleep apnea was not likely due to any aggravating factors of military service but rather due to weight gain and associated mechanical airway obstruction which occurred many years after service.  The examiner found that this would be the normal progression of this condition and as likely as not would have developed even if the Veteran had not entered the military.  The examiner found no evidence that this natural progression was aggravated by the Veteran's service.  Ultimately, the examiner found that the "clearly documented pre-existing sleep disorder was not defined and is without etiology.  The Veteran did have diagnosed insomnia and adjustment disorder during his military service but did not appear to have any other obstructive sleep or pulmonary conditions during his active service period.  The obstructive sleep apnea pattern that he eventually developed is as likely as not, due to mechanical factors like obesity which did not exist until after discharge from the service and later in life." 

C.  Insomnia

The Board finds that the record contains clear and unmistakable evidence that the Veteran's insomnia preexisted his service.  38 U.S.C.A. § 1111; Wagner, supra.  Although this disorder was not noted on the Veteran's service entrance RME, the Veteran reported it on his entrance RMH.  Service treatment records further reflect the Veteran's reports that he had trouble sleeping and bouts of insomnia.  Post-service, the Veteran continued to report sleep problems.  The June 2014 VA examiner stated that the Veteran's sleep disorder was "clearly documented" and opined that the Veteran's sleep condition clearly and unmistakably existed prior to service.

The Board observes there is no absolute rule in statute or regulation which requires contemporaneous clinical evidence or recorded history to rebut presumption of soundness, and that presumption of soundness may be overcome by later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000).  Here, the Board finds that the June 2014 VA examiner provided an opinion of pre-existence based upon review of the entire claims folder, including an accurate recitation of the Veteran's pre-service medical history.  There is no contrary medical opinion of record.  On the entirety of the record, the Board finds that the Veteran's insomnia clearly and unmistakably existed prior to service. 

Turning to the issue of whether the Veteran's current insomnia was aggravated by service, the Board notes that the June 2014 VA examiner stated that it had intensified and was aggravated during his period of active service.  While the examiner noted that the etiology of the Veteran's condition was not determined and that it was "unclear whether anything in his military service caused the condition to be aggravated beyond its natural progression," the Board finds that this is not clear and unmistakable evidence that the Veteran's service did not aggravate his insomnia beyond its natural progression.

The Board notes that there have been no findings that the in-service increase in symptomatology was a natural progression of the Veteran's insomnia.  Thus, the evidence of record does not rebut the presumption of aggravation. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for insomnia are met.

ORDER

A compensable rating for bilateral hearing loss is denied. 

Service connection for insomnia is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that  VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include MDD, and his claimed sleep disorder other than insomnia, to include obstructive sleep apnea.

With regards to the Veteran's claim for an acquired psychiatric disorder, to include MDD, he contends that it was aggravated by his active service or in the alternative that it began during service.  The Board notes that his claim for an acquired psychiatric disorder (claimed as major depressive disorder), has been construed broadly and recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board further notes that personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  As used herein, the term "acquired psychiatric disorder" is not intended to include a personality disorder.

Regulations provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R.       § 3.304(b) (2015).

The Board notes that the Veteran has previously under gone two VA mental health examinations in December 2009 and June 2014.  The Board previously found the December 2009 VA examination inadequate for adjudication purposes.  The December 2009 examiner diagnosed the Veteran with bipolar II disorder, alcohol dependence and cluster B personality disorder.  The examiner opined that the Veteran's mental health issues were not permanently aggravated by his active service and that they either related to his alcohol dependence or to abuse incidents that occurred prior to his military service.  The December 2009 examiner noted that there were no indications of any mental health treatment in the Veteran's service treatment records (STRs) although he checked depression/anxiety on his entrance and discharge Reports of Medical History in 1972 and 1976.  See Reports of Medical History 1972 and 1976.  The Board found this opinion to be inadequate as it was based on inaccurate facts, as the Veteran's service treatment records document that in addition to the Veteran's reports of depression in 1972 and 1976, there are notes indicating that the Veteran was sent for a mental health consultation in June 1972.  See STRs note June 1972.  In addition, it was noted that in August 1972, the Veteran was seen as he reported apprehension about adjusting to deployment in Germany and was prescribed Valium and told to see a social worker.  See August 1972 STR note.  Finally, in January 1973, the Veteran was found to be highly nervous during an examination.  Therefore, as the record reflects that the Veteran was referred to mental health services and there is an indication that he received treatment, the December 2009 VA examination was found inadequate. 

In April 2014, the Board remanded the issue to obtain an adequate examination.  In June 2014 the Veteran underwent a second VA mental health examination, during which the examiner found that the Veteran had only one diagnosed mental health disorder and opined that there was no clear and unmistakable evidence that a psychiatric disorder pre-existed the Veteran's active service.  The examiner found that there were no medical records available for the period prior to the Veteran's service and therefore there was insufficient medical information to conclude whether or not the Veteran had a psychiatric disorder prior to service.  Additionally, the examiner found that the Veteran reported that he had no mental health problems prior to service and that his depression symptoms began six years prior.  Further, the examiner found that the Veteran's mental health disorder did not begin in and was not caused by his active service.  The examiner reasoned that there was no evidence of the Veteran seeking treatment for depression or seeking compensation prior to 2007 and therefore the examiner found that there was no evidence that the Veteran acquired his psychiatric disorder during service or that it was etiologically related to service.  While the Board finds that the examiner's discussion and determination of the pre-existing nature of the Veteran's claimed acquired psychiatric disorder is sound, the examiner failed to note the various diagnoses from the Veteran's post-service treatment records as well as those noted in the prior December 2009 VA examination.  In addition, the examiner failed to mention that the Veteran reported depression in 1972 and 1976 and that while there was no diagnosis of a mental health disorder while in service, there are reports of potential mental health problems and complaints as well as treatment.  Therefore, as the June 2014 VA examination is based upon inaccurate facts, it is inadequate for adjudication for direct service connection.  On remand, an addendum opinion, which takes the above noted issues into consideration should be obtained. 

With regard to the Veteran's claim for service connection for a sleep disorder other than insomnia, to include sleep apnea, the Veteran contends that it was aggravated by his active service or in the alternative that it began during service.  

As previously discussed the Veteran reported sleep problems prior to service and reported insomnia and trouble sleeping during service.  There is no mention of sleep apnea or snoring prior to or during service.  Post service the Veteran reported that he was diagnosed with sleep apnea in 1996 and underwent surgery to help alleviate the symptoms.  

The Board notes that an October 2008 note from the Veteran's private doctor reported that the Veteran suffered from insomnia which he had been treated for as early as 1973 while in service and that the Veteran currently suffered from sleep apnea which "began in service and was diagnosed as insomnia."  See October 2008 Doctors Note.  However, the Board has found this opinion to lack rationale.  The Veteran underwent a VA examination in December 2009, during which, the Veteran reported that he was unaware of sleep apnea until he was diagnosed with severe sleep apnea in 1996.  The examiner opined that the Veteran's sleep apnea was less likely than not caused by or the result of his military service and that there was no obvious direct connection between the Veteran's in service complaints and his current severe sleep apnea which was diagnosed 20 years after service.  Ultimately the examiner determined that it was less likely than not that the Veteran's sleep apnea was caused by his military service.  However, this examiner did not discuss aggravation and the Board found this opinion inadequate for adjudication purposes.  

The Veteran underwent another VA examination in June 2014.  The examiner found the Veteran's sleep disorder to preexist service, but that the etiology of the sleep disorder was not determined at the time, further the examiner found that the Veteran's insomnia was aggravated and intensified by his service.  The examiner found that the Veteran's sleep apnea was not likely due to any aggravating factors of military service but rather due to weight gain and associated mechanical airway obstruction which occurred many years after service.  However, this examiner did not discuss whether the Veteran's current sleep apnea was caused by or aggravated by the Veterans now service-connected insomnia.  Therefore, in light of these deficiencies, a remand is necessary in order to obtain an addendum opinion as to the etiology of the Veteran's claimed sleep disorder other than insomnia to include sleep apnea. 

In addition, the Veteran has identified additional medical records that could be crucial to his appeal.  The Veteran reported during his VA examinations that he was diagnosed with sleep apnea in 1996 and underwent surgery to help alleviate the symptoms.  Such records are not included in the Veteran's claims file.  On remand, the AOJ should attempt to obtain such records and add them to the file.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities, to include records of his 1996 procedure and diagnosis of sleep apnea.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's June 2014 VA Mental Disorders DBQ.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner should provide an opinion as to:

(a)  Identify all currently diagnosed acquired psychiatric disorders.  The examiner should identify all such disorders that have been present at any time during the appeal period.

(b)  For all such diagnosed disorders, the examiner must state whether the Veteran's diagnosed acquired psychiatric disorders had their onset in service or are otherwise etiologically related to active service.  The examiner should specifically address the notations of the Veteran's reports of depression in 1972 and 1976, as well as the notes indicating that the Veteran complained of and was treated for mental health problems in June 1972 and January 1973.  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

The rationale for any opinion offered should be provided.

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's June 2014 VA Sleep and Respiratory Disorders DBQ.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner should provide an opinion as to:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea is causally related to the Veteran's service.

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea is caused by the Veteran's service-connected insomnia.

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea has been aggravated by the Veteran's service-connected insomnia.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his sleep apnea and the continuity of symptomatology.  The rationale for any opinion offered must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


